Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 8, 2019                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  157705(136)                                                                                       Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  DEBORAH LYNN FOSTER,                                                                                 Megan K. Cavanagh,
           Plaintiff/Counterdefendant-                                                                                Justices
           Appellee,
                                                                    SC: 157705
  v                                                                 COA: 324853
                                                                    Dickinson CC: 07-015064-DM
  RAY JAMES FOSTER,
             Defendant/Counterplaintiff-
             Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant/counterplaintiff-appellant to
  extend the time for filing his brief is GRANTED. The brief will be accepted as timely filed
  if submitted on or before January 30, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 8, 2019

                                                                               Clerk